Matter of Kairis v Annucci (2019 NY Slip Op 06679)





Matter of Kairis v Annucci


2019 NY Slip Op 06679


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

528951

[*1]In the Matter of Paul Kairis, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 30, 2019

Before: Garry, P.J., Clark, Mulvey, Rumsey and Pritzker, JJ.


Paul Kairis, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Columbia County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Silva v New York State Dept. of Corr. & Community Supervision, 172 AD3d 1862, 1862-1863 [2019]; Matter of Ford v Annucci, 172 AD3d 1815, 1816 [2019]). As the record reflects that petitioner has paid a reduced filing fee of $15, as well as other documented expenses in connection with this special proceeding in the amount of $19.90, and has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Silva v New York State Dept. of Corr. & Community Supervision, 172 AD3d at 1863).
Garry, P.J., Clark, Mulvey, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $34.90.